Citation Nr: 0307168	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include lung cancer and emphysema.

(The issue of entitlement to service connection for diabetes 
mellitus, claimed as a residual of exposure to Agent Orange 
and the issue of entitlement to an increased rating for post-
traumatic stress disorder (PTSD) will be discussed in a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan

INTRODUCTION

The veteran had active service from September 1966 to August 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
RO that denied service connection for a respiratory 
disability, including lung cancer and emphysema and denied 
service connection for diabetes mellitus.  Service connection 
was granted for PTSD, which was assigned a 30 percent rating, 
effective August 16, 2000.   

The Board is undertaking additional development with respect 
to the claims of entitlement to service connection for 
diabetes mellitus, claimed as a residual of exposure to Agent 
Orange and entitlement to an increased rating for PTSD 
pursuant to authority granted by 38 C.F.R.§ 19.9(a)(2)) 
(2002).  When this development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.  

Only the issue of service connection for a respiratory 
disability, including lung cancer and emphysema, will be 
discussed in this Board decision.  


FINDINGS OF FACT

1.  The veteran's current respiratory disorder, diagnosed as 
emphysema, was not clinically demonstrated until many years 
subsequent to service, and is not related to a disease or 
injury in service.

2.  There is no competent evidence that the veteran has 
current lung cancer.  


CONCLUSION OF LAW

The veteran does not have a respiratory disorder, including 
lung cancer and emphysema, that was incurred in or aggravated 
by service.  38 U.S.C.A. § § 1110 (West 2002); 38 C.F.R. 
§ 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In this regard, it is noted that the claims folder contains a 
letter from the RO to the veteran, dated in April 2001, 
confirming an earlier telephone conversation with the veteran 
during which RO personnel had explained the VCAA, the 
relevance of this legislation to his current claims, advised 
him of the evidence needed to substantiate his claims, and 
explained who was responsible for obtaining what evidence.  
In addition, the veteran was provided a statement of the case 
in April 2002 that contained the pertinent laws and 
regulations governing his claim for service connection for 
lung disability and also informed him of the type of evidence 
needed to establish this claim.  

It does not appear from a review of the record that any 
clinical evidence relevant to the veteran's current claim for 
service connection for lung disability is available, but not 
associated with the claims folder.  It is noted in this 
regard that the April 2001 letter from the RO, referenced 
above, indicated that the veteran stated that he had no 
further evidence to submit regarding this matter.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the evidence 
of a link between current disability and service must be 
competent.  Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, VA has provided examinations, but has not 
obtained an opinion as to the possible relationship between 
the veteran's current emphysema and service.  However, there 
is nothing in the record to suggest that emphysema may be 
associated with service.  The veteran and his representative 
have advanced no specific arguments in this regard, and as 
will be discussed below, the service medical records show no 
findings referable to a respiratory disability or disease.

Therefore, because VA has complied with the notice 
requirements of the VCAA and since there is otherwise no 
known outstanding evidence; there is no reasonable 
possibility that further efforts could aid in substantiating 
the veteran's current claim regarding secondary service 
connection for a lung disability, to include lung cancer and 
emphysema.   38 U.S.C.A. § 5103A(a)(2). Accordingly, the 
Board will proceed to adjudicate this claim on the basis of 
the evidence currently of record.  

I.  Factual Background

On the veteran's February 1966 examination prior to entrance 
onto active service, his lungs were evaluated as normal.  A 
chest x-ray was reported to be normal.  In the physician's 
summary of findings during this examination it was noted that 
the veteran complained of vague aching in the chest and it 
was also noted that the veteran had a "cigarette cough."  
The service medical records contain no findings or diagnoses 
indicative of any respiratory disability.  On the veteran's 
June 1968 examination prior to service discharge, his lungs 
were evaluated as normal.  A chest x-ray was reported to be 
normal.  

During a VA general medical examination conducted in January 
2001, the veteran said that he had been told that he had lung 
cancer during service.  He said that he never had surgery, 
chemotherapy, or radiation therapy for this disease.  It was 
noted that a September 2000 CT scan showed pleural 
thickening, but no tumor.  There was a 5-millimeter nodule on 
the lateral segment of the right middle lobe.  Pulmonary 
evaluation had determined that this was not malignant.  It 
was also reported that a recent pulmonary function study had 
revealed chronic obstructive pulmonary disease.  Evaluation 
of the chest conducted during the current examination 
revealed normal expansion.  The diagnoses of the examination 
included non-malignant pulmonary nodule on the lung.  

On a January 2001 VA respiratory examination it was noted 
that the veteran had worked as a coal miner during the early 
1970s and a chest x-ray performed during that period showed 
an abnormality that disqualified him from working 
underground.  It was said that there was no documentation 
that the veteran ever had lung cancer.  During the current 
examination the veteran reported that he suffered from 
shortness of breath on exertion.  He said that he could walk 
a mile, but it would require frequent stops for rest and 
would take about an hour.  It was noted that the veteran ad 
been smoking since the age of 15 and had quit 9 months prior 
to the examination.  He complained of a morning cough 
productive of mucoid sputum and a mild cough during the day.  
His symptoms worsened when he was exposed to cold air, humid 
air, and cigarette smoke.  

Evaluation of the veteran's chest revealed decreased breath 
sounds with moist inspiratory rales in the left lung base.  
There were no wheezes or rhonchi.  Pulmonary function studies 
revealed values consistent with obstructive airways disease 
with response to bronchodilators.  It was noted again that a 
September 2000 CT scan revealed pleural thickening at the 
left lung base, extending approximately one third of the way 
up.  No masses or adenopathy was noted in the mediastinum and 
there were no infiltrates elsewhere in the lung fields.  

The diagnoses included, emphysema based on reversible 
obstruction of airflow and associated with decreased 
diffusion capacity and mild hypoxemia.  Pleural thickening at 
the right lung base was also diagnosed.  The possible causes 
of this included pneumonia, which the veteran had had on two 
occasions.  A pulmonary embolus was also a possible cause 
since the veteran had also had periods of deep venous 
thrombosis.  Asbestosis exposure as a cause was considered 
unlikely.  

                                                      II.  
Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110.  Service connection may be granted for 
disease diagnosed after service providing the evidence 
establishes that it was incurred during service.  38 C.F.R. 
§ 3.303(d) (2002).  Service connection may be granted for 
lung cancer if manifested to a compensable degree within one 
year subsequent to discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  Service connection for residuals of 
Agent Orange exposure also may be established by showing that 
a disorder resulting in disability is, in fact, causally 
linked to such exposure.  See Combee v. Brown, 34 F. 3d 1039, 
1044 (Fed. Cir. 1994).  

The veteran's service medical records contain no reference to 
any respiratory disorder and there is no clinical evidence of 
any such disability until early 2001 when the veteran was 
diagnosed as having emphysema.  There is no competent 
evidence that the current emphysema is in any way related to 
service.  The veteran has also been recently been to have a 
small non-malignant nodule in a lung and some pleural 
thickening has also been reported on CT scan.  Again, however 
such findings were not noted until many years subsequent to 
service and there is no clinical evidence relating such to 
service.  

The veteran has also asserted that he developed lung cancer 
either during service or because of service.  Respiratory 
cancer is a disease that is recognized as a residual of 
exposure to Agent Orange.  Since the veteran served in 
Vietnam, his exposure to Agent Orange is conceded.  However, 
the recent VA examination found no medical evidence of any 
cancer of the lung or any other malignancy.  There is no 
other medical evidence of current lung cancer.  

While the veteran reported that he was told during service 
that he had lung cancer, he is a layman (i.e. a person 
lacking in medical training and expertise).  Lay statements 
by the veteran regarding what a medical professional told him 
constitutes medical hearsay, and is not competent evidence of 
a medical diagnosis.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Even assuming arguendo that the veteran was told 
during service that he had lung cancer, there is no competent 
evidence of current lung cancer.  In the absence of such 
evidence, service connection is not warranted.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).

In view of the above, the Board concludes that the veteran 
does not have any respiratory disability that was incurred in 
or aggravated by service.  Therefore, service connection for 
a respiratory disability, to include lung cancer and 
emphysema must be denied.  


ORDER

Service connection for a respiratory disability, to include 
lung cancer and emphysema is denied.  





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

